

Exhibit 10.1


ZOGENIX, INC.
2010 EQUITY INCENTIVE AWARD PLAN
(As Amended and Restated Effective May 22, 2019)
ARTICLE 1
PURPOSE
The purpose of the Zogenix, Inc. 2010 Equity Incentive Award Plan, as amended
and restated (the “Plan”) is to promote the success and enhance the value of
Zogenix, Inc. (the “Company”) by linking the personal interests of the members
of the Board, Employees, and Consultants to those of Company stockholders and by
providing such individuals with an incentive for performance to generate returns
to Company stockholders. The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of
members of the Board, Employees, and Consultants upon whose judgment, interest,
and special effort the successful conduct of the Company’s operation is largely
dependent. This Plan constitutes an amendment and restatement of the Zogenix,
Inc. 2010 Equity Incentive Award Plan, as amended and restated (the “Prior 2010
Plan”), which was approved by the Board on April 16, 2012 and by the Company’s
stockholders on June 6, 2012. In the event that the Company’s stockholders do
not approve the Plan, the Prior 2010 Plan will continue in full force and effect
on its terms and conditions as in effect immediately prior to the date the Plan
is approved by the Board.
ARTICLE 2
DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1    “Administrator” means the entity or person that conducts the general
administration of the Plan as provided herein. With reference to the
administration of the Plan with respect to Awards granted to Independent
Directors, the term “Administrator” shall refer to the Board. With reference to
the administration of the Plan with respect to any other Award, the term
“Administrator” shall refer to the Committee unless the Board has assumed the
authority for administration of the Plan generally as provided in Section 11.1.
With reference to the duties of the Committee under the Plan which have been
delegated to one or more persons pursuant to Section 11.5 of the Plan, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation.
2.2    “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.
2.3    “Award” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Dividend Equivalents award, a Stock Payment award, a Restricted
Stock Unit award, or an Other Incentive Award granted to a Participant pursuant
to the Plan.
2.4    “Award Agreement” means any written notice, agreement, terms and
conditions, contract, or other instrument or document evidencing an Award,
including through electronic medium.
2.5    “Board” means the Board of Directors of the Company.
2.6    “Change in Control” means and includes each of the following:
(a)    A transaction or series of transactions (other than an offering of Stock
to the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of





--------------------------------------------------------------------------------




“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d‑3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or
(b)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.6(a)
or Section 2.6(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or
(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(i)    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.6(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.
In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b) or (c) with respect to such Award must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent required
by Section 409A.
The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.
2.7    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations issued thereunder.
2.8    “Committee” means the committee of the Board described in Article 11.
2.9    “Consultant” means any consultant or adviser engaged to provide services
to the Company or any Parent or Subsidiary that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.
2.10    “Director” means a member of the Board, as constituted from time to
time.
2.11    “Disability” means “disability,” as such term is defined in
Section 22(e)(3) of the Code.





--------------------------------------------------------------------------------




2.12    “Dividend Equivalent” means a right granted to a Participant pursuant to
Section 8.1 to receive the equivalent value (in cash or Stock) of dividends paid
on Stock.
2.13    “DRO” means a domestic relations order as defined by the Code or Title I
of the Employee Retirement Income Security Act of 1974, as amended from time to
time, or the rules thereunder.
2.14    “Eligible Individual” means any person who is an Employee, a Consultant
or a Director, as determined by the Administrator.
2.15    “Employee” means any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company or of any Parent or Subsidiary.
2.16    “Equity Restructuring” means a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the shares of Stock (or other securities of the Company) or the
share price of Stock (or other securities) and causes a change in the per share
value of the Stock underlying outstanding Awards.
2.17    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
2.18    “Expiration Date” has the meaning set forth in Section 12.2.
2.19    “Fair Market Value” means, as of any given date, the fair market value
of a share of Stock on the date determined as follows:
(a)    If the Stock is listed on any (i) established securities exchange (such
as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global
Select Market), (ii) national market system or (iii) automated quotation system
on which the Stock is listed, quoted or traded, its Fair Market Value shall be
the closing sales price for a share of Stock as quoted on such exchange or
system for such date or, if there is no closing sales price for a share of Stock
on the date in question, the closing sales price for a share of Stock on the
last preceding date for which such quotation exists, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;
(b)    If the Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Stock is regularly
quoted by a recognized securities dealer, its Fair Market Value shall be the
mean of the high bid and low asked prices for such date or, if there are no high
bid and low asked prices for a share of Stock on such date, the high bid and low
asked prices for a share of Stock on the last preceding date for which such
information exists, as reported in The Wall Street Journal or such other source
as the Administrator deems reliable; or
(c)    If the Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith, as of any given date, the fair market value of a
share of Stock on the date determined by such methods or procedures as may be
established from time to time by the Administrator.
2.20    “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.
2.21    “Independent Director” means a Director of the Company who is not an
Employee.
2.22    “Misconduct” means the occurrence of any of, but not limited to, the
following: (i) conviction of the Participant of any felony or any crime
involving fraud or dishonesty; (ii) the Participant’s participation (whether by
affirmative act or omission) in a fraud, act or dishonesty or other act of
misconduct against the Company and/or any Parent or Subsidiary; (iii) conduct by
the Participant which, based upon a good faith and reasonable factual
investigation by the Company (or, if the Participant is an executive officer, by
the Board), demonstrates the Participant’s unfitness to serve; (iv) the
Participant’s violation of any statutory or fiduciary duty, or duty of loyalty
owed to the Company and/or any Parent or Subsidiary; (v) the Participant’s
violation of state or federal law in connection with the Participant’s
performance of his or her job which has an adverse effect on the Company and/or
any Parent or Subsidiary; and (vi) the Participant’s violation of Company policy
which





--------------------------------------------------------------------------------




has a material adverse effect on the Company and/or any Parent or Subsidiary.
Notwithstanding the foregoing, the Participant’s Disability shall not constitute
Misconduct as set forth herein. The determination that a termination is for
Misconduct shall be by the Administrator it its sole and exclusive judgment and
discretion. Notwithstanding the foregoing, if a Participant is a party to an
employment or severance agreement with the Company, the Partnership or any
Subsidiary in effect as of the date of grant of an Award which defines
“Misconduct” or “Cause” or a similar term, “Misconduct” for purposes of the Plan
and such Award shall have the meaning given to such term in such employment or
severance agreement.
2.23    “Non-Employee Director” means a Director of the Company who qualifies as
a “Non‑Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor definition.
2.24    “Non-Qualified Stock Option” means an Option that is not intended to be
or otherwise does not qualify as an Incentive Stock Option.
2.25    “Option” means a right granted to a Participant pursuant to Article 5 of
the Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods. An Option may be either an Incentive Stock Option
or a Non-Qualified Stock Option.
2.26    “Other Incentive Award” means an Award granted or denominated in Stock
or units of Stock or a cash value or otherwise as provided pursuant to
Section 8.4 hereof.
2.27    “Parent” means any “parent corporation, as defined in Section 424(e) of
the Code and any applicable regulations promulgated thereunder, of the Company
or any other entity which beneficially owns, directly or indirectly, a majority
of the outstanding voting stock or voting power of the Company.
2.28    “Participant” means any Eligible Individual who, as a member of the
Board, Consultant or Employee, has been granted an Award pursuant to the Plan.
2.29    “Performance-Based Compensation” shall mean any compensation granted
under the Plan prior to November 2, 2017 that is intended to qualify as
“performance-based compensation’ as described in Section 162(m)(4)(C) of the
Code prior to its repeal.
2.30    “Performance Criteria” means the criteria (and adjustments) that the
Administrator selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period, determined as follows:
(a)    The Performance Criteria that shall be used to establish Performance
Goals may include, but are not limited to, the following: (i) net earnings
(either before or after one or more of the following: (A) interest, (B) taxes,
(C) depreciation and (D) amortization); (ii) gross or net sales or revenue;
(iii) net income (either before or after taxes); (iv) adjusted net income;
(v) operating earnings; (vi) cash flow (including, but not limited to, operating
cash flow and free cash flow); (vii) return on assets; (viii) return on capital;
(ix) return on stockholders’ equity; (x) return on sales; (xi) gross or net
profit or operating margin; (xii) operating or other costs and expenses;
(xiii) improvements in expense levels; (xiv) working capital; (xv) earnings per
share; (xvi) adjusted earnings per share; (xvii) price per share of Stock;
(xviii) implementation or completion of critical projects; (xix) comparisons
with various stock market indices; (xx) capital raised in financing transactions
or other financing milestones; (xxi) stockholders’ equity; (xxii) market
recognition (including but not limited to awards and analyst ratings);
(xxiii) financial ratios; and (xxiv) implementation, completion or attainment of
objectively determinable objectives relating to research, development,
regulatory, commercial or strategic milestones or developments; in each case as
determined in accordance with Applicable Accounting Standards, if applicable,
any of which may be measured either in absolute terms or as compared to any
incremental increase or decrease or as compared to results of a peer group or to
market performance indicators or indices.
(b)    The Administrator may, in its sole discretion, provide that adjustments
may be made to one or more of the Performance Goals. Such adjustments may
include, but are not limited to, one or more of the following: (i) items related
to a change in accounting principle; (ii) items relating to financing
activities; (iii) expenses for restructuring or productivity initiatives;
(iv) other non-operating items; (v) items related to acquisitions; (vi) items
attributable to the business operations of any entity acquired by the Company
during the Performance Period; (vii) items related to the disposal of a business
or segment





--------------------------------------------------------------------------------




of a business; (viii) items related to discontinued operations that do not
qualify as a segment of a business under Applicable Accounting Standards;
(ix) items attributable to any stock dividend, stock split, combination or
exchange of stock occurring during the Performance Period; (x) any other items
of significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual, infrequently occurring or
non-recurring charges, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items relating
to changes in tax laws; (xv) items relating to gains or losses for litigation,
arbitration and contractual settlements; or (xvi) items relating to any other
unusual or nonrecurring events or changes in applicable laws, accounting
principles or business conditions.
2.31    “Performance Goals” means, for a Performance Period, the goals
established in writing by the Administrator for the Performance Period.
Performance Goals may be expressed in terms of overall Company performance or
the performance of a Subsidiary, division or other operational unit, or an
individual.
2.32    “Performance Period” means the one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, an Award.
2.33    “Permitted Transferee” means, with respect to a Participant, any “family
member” of the Participant, as defined under the instructions to use of the Form
S-8 Registration Statement under the Securities Act or any other transferee
specifically approved by the Administrator.
2.34    “Plan” means this amended and restated Zogenix, Inc. 2010 Incentive
Award Plan, as amended, as it may be amended from time to time.
2.35    “Prior 2010 Plan” shall have the meaning set forth in Article 1.
2.36    “Restatement Effective Date” has the meaning set forth in Section 12.1.
2.37    “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and may be subject to risk of
forfeiture or repurchase.
2.38    “Restricted Stock Unit” means a right to receive a share of Stock or
cash during specified time periods granted pursuant to Section 8.3.
2.39    “Securities Act” means the Securities Act of 1933, as amended.
2.40    “Stock” means the common stock of the Company, par value $0.001 per
share, and such other securities of the Company that may be substituted for such
common stock pursuant to Article 10.
2.41    “Stock Appreciation Right” means a stock appreciation right granted
pursuant to Article 7.
2.42    “Stock Payment” means (a) a payment in the form of shares of Stock, or
(b) an option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of the compensation, granted pursuant to Section 8.2.
2.43    “Subsidiary” means (a) any “subsidiary corporation” of the Company as
defined in Section 424(f) of the Code and any applicable regulations promulgated
thereunder, (b) any other entity of which a majority of the outstanding voting
stock or voting power is beneficially owned directly or indirectly by the
Company, or (c) any partnership or limited liability company of which 50% or
more of the capital and profits interest is owned, directly or indirectly, by
the Company or by one or more Subsidiaries or by the Company and one or more
Subsidiaries.
2.44    “Substitute Award” shall mean an Award granted under the Plan in
connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock, in any case, upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity that is a party to such transaction;





--------------------------------------------------------------------------------




provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.
2.45    “Successor Entity” has the meaning set forth in Section 2.6.
2.46    “Termination of Consultancy” means the time when the engagement of a
Participant as a Consultant to the Company or to a Parent or Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death or retirement, but excluding:
(a) terminations where there is a simultaneous employment or continuing
employment of the Participant by the Company or any Parent or Subsidiary, and
(b) terminations where there is a simultaneous reestablishment of a consulting
relationship or continuing consulting relationship between the Participant and
the Company or any Parent or Subsidiary. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Consultancy, including, but not by way of limitation, the
question of whether a particular leave of absence constitutes a Termination of
Consultancy. Notwithstanding any other provision of the Plan, the Company or any
Parent or Subsidiary has an absolute and unrestricted right to terminate a
Consultant’s service at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in writing.
2.47    “Termination of Directorship” means the time when a Participant, if he
or she is or becomes an Independent Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Independent Directors.
2.48    “Termination of Employment” means the time when the employee-employer
relationship between a Participant and the Company or any Parent or Subsidiary
is terminated for any reason, with or without cause, including, but not by way
of limitation, a termination by resignation, discharge, death, Disability or
retirement; but excluding: (a) terminations where there is a simultaneous
reemployment or continuing employment of the Participant by the Company or any
Parent or Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between the Participant and the Company or any Parent or Subsidiary. The
Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Employment, including, but not
by way of limitation, the question of whether a particular leave of absence
constitutes a Termination of Employment.
2.49    “Termination of Service” shall mean the last to occur of a Participant’s
Termination of Consultancy, Termination of Directorship or Termination of
Employment, as applicable. A Participant shall not be deemed to have a
Termination of Service merely because of a change in the capacity in which the
Participant renders service to the Company or any Parent or Subsidiary (i.e., a
Participant who is an Employee becomes a Consultant) or a change in the entity
for which the Participant renders such service (i.e., an Employee of the Company
becomes an Employee of a Subsidiary), unless following such change in capacity
or service the Participant is no longer serving as an Employee, Independent
Director or Consultant of the Company or any Parent or Subsidiary. In addition,
if a Termination of Service constitutes a payment event with respect to any
Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the Termination of Service must also constitute a
“separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h), to the extent required by Section 409A of the Code.
ARTICLE 3


SHARES SUBJECT TO THE PLAN
3.1    Number of Shares.
(a)    Subject to Article 10 and Section 3.1(b), the aggregate number of shares
of Stock which may be issued or transferred pursuant to Awards under the Plan
shall be 11,500,000 shares of Stock (which number is equal to the 7,500,000
shares of Stock reserved for issuance under the Prior 2010 Plan plus an
additional 4,000,000 shares of Stock to be added to the share reserve pursuant
to this amended and restated Plan). Solely for purposes of determining whether
shares of Stock are available for the grant of Incentive Stock Options under the
Plan, the maximum aggregate number of shares of Stock that may be issued
pursuant to Incentive Stock Options granted under the Plan shall be 11,500,000
shares of Stock, subject to adjustment as provided in Section 10.1.





--------------------------------------------------------------------------------




(b)    If any shares of Stock subject to an Award are forfeited or expire or
such Award is settled for cash (in whole or in part), the shares of Stock
subject to such Award shall, to the extent of such forfeiture, expiration or
cash settlement, again be available for future grants of Awards under the Plan
and shall be added back to the share limit set forth in this Section 3.1(b) in
the same number of shares as were debited from the share limit in respect of the
grant of such Award (as may be adjusted in accordance with Section 10.1 hereof).
Additionally, any shares of Stock tendered or withheld by the Company in payment
of the grant or exercise price or tax withholding obligation pursuant to any
Award shall again be available for the grant of an Award pursuant to the Plan.
If any shares of Restricted Stock are forfeited by a Participant or repurchased
by the Company pursuant to Article 6 hereof, such shares shall again be
available for the grant of an Award pursuant to the Plan. The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the shares of Stock available for issuance under the
Plan.
(c)    Substitute Awards may be granted on such terms as the Administrator deems
appropriate, notwithstanding limitations on Awards in the Plan. Substitute
Awards shall not reduce the shares of Stock authorized for grant under the Plan
(except that shares of Stock acquired by exercise of substitute Incentive Stock
Options will count against the maximum number of shares of Stock that may be
issued pursuant to the exercise of Incentive Stock Options under the Plan), and
shares of Stock subject to such Substitute Awards shall not be added to the
shares of Stock available for Awards under the Plan as provided in Section
3.1(b) above. Additionally, in the event that a company acquired by the Company
or any Parent or Subsidiary or with which the Company or any Parent or
Subsidiary combines has shares available under a pre-existing plan approved by
its stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre‑existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the shares of Stock authorized for
grant under the Plan (and Shares subject to such Awards shall not be added to
the shares of Stock available for Awards under the Plan as provided in Section
3.1(b) above); provided that Awards using such available shares of Stock shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, grants of
Awards using such available shares are permitted without stockholder approval
under the rules of the principal securities exchange on which the Stock is then
listed and such grants shall only be made to individuals who were not employed
by or providing services to the Company or any Parent or Subsidiary immediately
prior to such acquisition or combination.(d) Notwithstanding the provisions of
this Section 3.1, no shares of Stock may again be optioned, granted or awarded
if such action would cause an Incentive Stock Option that is to be granted (as
opposed to those that were already granted) to fail to qualify as an incentive
stock option under Section 422 of the Code.
3.2    Stock Distributed. Any shares of Stock distributed pursuant to an Award
may consist, in whole or in part, of authorized and unissued Stock, treasury
Stock or Stock purchased on the open market.
ARTICLE 4
 
ELIGIBILITY AND PARTICIPATION
4.1    Eligibility. Each Eligible Individual shall be eligible to be granted one
or more Awards pursuant to the Plan.
4.2    Participation. Subject to the provisions of the Plan, the Administrator
may, from time to time, select from among all Eligible Individuals, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. No Eligible Individual shall have any right to be granted an Award
pursuant to this Plan.
4.3    Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the discretion of the Administrator, be granted either alone, in addition to,
or in tandem with, any other Award granted pursuant to the Plan. Awards granted
in addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
4.4    Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the





--------------------------------------------------------------------------------




Participant’s employment or service terminates, and the Company’s authority to
unilaterally or bilaterally amend, modify, suspend, cancel or rescind an Award.
4.5    Foreign Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Eligible Individuals, or in order
to comply with the requirements of any foreign securities exchange, the
Administrator, in its sole discretion, shall have the power and authority to:
(a) determine which Subsidiaries shall be covered by the Plan; (b) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (c) modify the terms and conditions of any Award granted to
Eligible Individuals outside the United States to comply with applicable foreign
laws or listing requirements of any such foreign securities exchange;
(d) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Section 3.1 (including the maximum number of
shares of Stock that may be issued pursuant to Incentive Stock Options under the
Plan); and (e) take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local governmental
regulatory exemptions or approvals or listing requirements of any such foreign
securities exchange. Notwithstanding the foregoing, the Administrator may not
take any actions hereunder, and no Awards shall be granted, that would violate
the Code, the Exchange Act, the Securities Act, any other securities law or
governing statute, the rules of the securities exchange or automated quotation
system on which the Stock is listed, quoted or traded or any other applicable
law.
4.6    Director Limit. Notwithstanding any provision to the contrary in the
Plan, the Board may establish compensation for Independent Directors from time
to time, subject to the limitations in the Plan. The Board will from time to
time determine the terms, conditions and amounts of all such Independent
Director compensation in its discretion and pursuant to the exercise of its
business judgment, taking into account such factors, circumstances and
considerations as it shall deem relevant from time to time, provided that the
sum of any cash compensation, or other compensation, and the value (determined
as of the grant date in accordance with Financial Accounting Standards Board
Accounting Standards Codification Topic 718, or any successor thereto) of Awards
granted to an Independent Director as compensation for services as an
Independent Director during any fiscal year of the Company may not exceed
$750,000 (increased to $1,000,000 with respect to any Independent Director
serving as Chairman of the Board or in the fiscal year of an Independent
Director's initial service as an Independent Director) (with any compensation
that is deferred counting towards this limit for the year in which the
compensation is first earned, and not a later year of settlement). The Board may
make exceptions to this limit for individual Independent Directors in
extraordinary circumstances, as the Board may determine in its discretion,
provided that the Independent Director receiving such additional compensation
may not participate in the decision to award such compensation or in other
contemporaneous compensation decisions involving Independent Directors.
ARTICLE 5
STOCK OPTIONS
5.1    General. The Administrator is authorized to grant Options to Eligible
Individuals on the following terms and conditions:
(a)    Exercise Price. The exercise price per share of Stock subject to an
Option shall be determined by the Administrator and set forth in the Award
Agreement; provided that, subject to Section 5.2(e), the exercise price for any
Option shall not be less than 100% of the Fair Market Value of a share of Stock
on the date the Option is granted (or, as to Incentive Stock Options, on the
date the Option is modified, extended or renewed for purposes of Section 424(h)
of the Code).
(b)    Time and Conditions of Exercise. The Administrator shall determine the
time or times at which an Option may be exercised in whole or in part. The
Administrator shall also determine the performance or other conditions, if any,
that must be satisfied before all or part of an Option may be exercised.





--------------------------------------------------------------------------------




(c)    Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:
(i)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Participant or other person then
entitled to exercise the Option or such portion of the Option;
(ii)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the shares of Stock are listed, quoted or
traded or any other applicable law. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;
(iii)    In the event that the Option shall be exercised pursuant to Section 9.3
by any person or persons other than the Participant, appropriate proof of the
right of such person or persons to exercise the Option, as determined in the
sole discretion of the Administrator; and
(iv)    Full payment of the exercise price and applicable withholding taxes to
the stock administrator of the Company for the shares of Stock with respect to
which the Option, or portion thereof, is exercised, in a manner permitted by
Section 9.1 and 9.2.
(d)    Option Term. Subject to Section 5.2(e), the term of each Option shall be
fixed by the Administrator in its sole discretion; provided that no Option shall
be exercisable after the expiration of ten (10) years from the date the Option
is granted.
5.2    Incentive Stock Options. The terms of any Incentive Stock Options granted
pursuant to the Plan must comply with the conditions and limitations contained
in this Section 5.2.
(a)    Eligibility. Incentive Stock Options may be granted only to employees (as
defined in accordance with Section 3401(c) of the Code) of the Company or a
Subsidiary which constitutes a “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code or a Parent which constitutes a
“parent corporation” of the Company within the meaning of Section 424(e) of the
Code.
(b)    Exercise Price. The exercise price per share of Stock shall be set by the
Administrator; provided that subject to Section 5.2(e) the exercise price for
any Incentive Stock Option shall not be less than 100% of the Fair Market Value
on the date of grant.
(c)    Expiration. Subject to Section 5.2(e), an Incentive Stock Option may not
be exercised to any extent by anyone after the tenth (10th) anniversary of the
date it is granted, unless an earlier time is set in the Award Agreement.
(d)    Individual Dollar Limitation. The aggregate Fair Market Value (determined
as of the time the Option is granted) of all shares of Stock with respect to
which Incentive Stock Options are first exercisable by a Participant in any
calendar year may not exceed $100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
(e)    Ten Percent Owners. An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company or any “subsidiary corporation” of the Company or “parent corporation”
of the Company (each within the meaning of Section 424 of the Code) only if such
Option is granted at an exercise price per share that is not less than 110% of
the Fair Market Value per share of the Stock on the date of grant and the Option
is exercisable for no more than five (5) years from the date of grant.





--------------------------------------------------------------------------------




(f)    Notice of Disposition. The Participant shall give the Company prompt
notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of grant of such
Incentive Stock Option or (ii) one year after the transfer of such shares of
Stock to the Participant.
(g)    Transferability; Right to Exercise. An Incentive Stock Option shall not
be transferable by the Participant other than by will or by the laws of descent
or distribution, or pursuant to a DRO. During a Participant’s lifetime, unless
such Incentive Stock Option is transferred pursuant to a DRO, an Incentive Stock
Option may be exercised only by the Participant.
(h)    Failure to Meet Requirements. Any Option (or portion thereof) purported
to be an Incentive Stock Option, which, for any reason, fails to meet the
requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.
5.3    Substitute Awards. Notwithstanding the foregoing provisions of this
Article 5 to the contrary, in the case of an Option that is a Substitute Award,
the exercise price per share of the Stock subject to such Option may be less
than the Fair Market Value per share on the date of grant; provided that the
exercise price of any Substitute Award shall be determined in accordance with
the applicable requirements of Sections 424 and 409A of the Code.
5.4    Substitution of Stock Appreciation Rights. The Administrator may provide
in the Award Agreement evidencing the grant of an Option that the Administrator,
in its sole discretion, shall have the right to substitute a Stock Appreciation
Right for such Option at any time prior to or upon exercise of such Option,
subject to the provisions of Section 7.2 hereof; provided that such Stock
Appreciation Right shall be exercisable with respect to the same number of
shares of Stock for which such substituted Option would have been exercisable.
ARTICLE 6
RESTRICTED STOCK AWARDS
6.1    Grant of Restricted Stock. The Administrator is authorized to make Awards
of Restricted Stock to any Eligible Individual selected by the Administrator in
such amounts and subject to such terms and conditions as determined by the
Administrator.
6.2    Issuance and Restrictions. Restricted Stock shall be subject to such
repurchase restrictions, forfeiture restrictions, restrictions on
transferability and other restrictions as the Administrator may impose
(including, without limitation, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock). These
restrictions may lapse separately or in combination at such times, pursuant to
such circumstances, in such installments, or otherwise, as the Administrator
determines at the time of the grant of the Award or thereafter. In addition,
notwithstanding anything to the contrary herein, with respect to a share of
Restricted Stock, dividends which are paid prior to vesting shall only be paid
out to the Participant to the extent that the share of Restricted Stock vests.
6.3    Repurchase or Forfeiture. Except as otherwise determined by the
Administrator at the time of the grant of the Award or thereafter, upon
Termination of Service during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited or subject
to repurchase by the Company (or its assignee) under such terms as the
Administrator shall determine; provided, however, that the Administrator may
(a) provide in any Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
a Participant’s Termination of Service under certain circumstances, and (b) in
other cases waive in whole or in part restrictions or forfeiture conditions
relating to Restricted Stock.
6.4    Certificates or Book Entries for Restricted Stock. Restricted Stock
granted pursuant to the Plan may be evidenced in such manner as the
Administrator shall determine. Certificates or book entries evidencing shares of
Restricted Stock must include an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company may, at its discretion, retain physical possession of any stock
certificate until such time as all applicable restrictions lapse or the Award
Agreement may provide that the shares shall be held in escrow by an escrow agent
designated by the Company.





--------------------------------------------------------------------------------




6.5    Section 83(b) Election. If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.
ARTICLE 7
STOCK APPRECIATION RIGHTS
7.1    Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Eligible Individual selected by the Administrator. A Stock
Appreciation Right shall be subject to such terms and conditions not
inconsistent with the Plan as the Administrator shall impose and shall be
evidenced by an Award Agreement.
7.2    Stock Appreciation Rights.
(a)    The term of each Stock Appreciation Right shall be fixed by the
Administrator in its sole discretion; provided that no Stock Appreciation Right
shall be exercisable after the expiration of ten (10) years from the date the
Stock Appreciation Right is granted. A Stock Appreciation Right shall be
exercisable in such installments as the Administrator may determine. A Stock
Appreciation Right shall cover such number of shares of Stock as the
Administrator may determine. The exercise price per share of each Stock
Appreciation Right shall be determined by the Administrator and set forth in the
Award Agreement; provided that the exercise price per share for any Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of a
share of Stock on the date the Stock Appreciation Right is granted.
(b)    A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying (i) the amount (if any) by which the Fair
Market Value of a share of Stock on the date of exercise of the Stock
Appreciation Right exceeds the exercise price per share of the Stock
Appreciation Right, by (ii) the number of shares of Stock with respect to which
the Stock Appreciation Right shall have been exercised, subject to any
limitations the Administrator may impose.
7.3    Payment and Limitations on Exercise.
(a)    Payment of the amounts determined under Section 7.2(b) above shall be in
cash, in Stock (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised) or a combination of both, as determined by the
Administrator.
(b)    To the extent any payment under Section 7.2(b) is effected in Stock it
shall be made subject to satisfaction of all provisions of Article 5 above
pertaining to Options.
7.4    Substitute Awards. Notwithstanding the foregoing provisions of this
Article 7 to the contrary, in the case of a Stock Appreciation Right that is a
Substitute Award, the exercise price per share of the Stock subject to such
Stock Appreciation Right may be less than the Fair Market Value per share on the
date of grant; provided that the exercise price of any Substitute Award shall be
determined in accordance with the applicable requirements of Section 409A of the
Code.
ARTICLE 8
OTHER TYPES OF AWARDS
8.1    Dividend Equivalents.
(a)    Any Eligible Individual selected by the Administrator may be granted
Dividend Equivalents based on the dividends on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Administrator. Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Administrator.





--------------------------------------------------------------------------------




(b)    Notwithstanding anything to the contrary in the Plan, dividends or
Dividend Equivalents with respect to an Award that is subject to vesting that
are based on dividends paid prior to the vesting of such Award shall only be
paid out to the Participant to the extent that the vesting conditions are
subsequently satisfied and the Award vests.
(c)    Notwithstanding the foregoing, no Dividend Equivalents shall be payable
with respect to Options or Stock Appreciation Rights.
8.2    Stock Payments. Any Eligible Individual selected by the Administrator may
receive Stock Payments in the manner determined from time to time by the
Administrator. The number of shares of Stock or the number of options or other
rights to purchase shares of Stock subject to a Stock Payment shall be
determined by the Administrator and may be based upon the attainment of
Performance Goals that are established by the Administrator and relate to one or
more of the Performance Criteria or other specific performance goals determined
appropriate by the Administrator.
8.3    Restricted Stock Units. The Administrator is authorized to make Awards of
Restricted Stock Units to any Eligible Individual selected by the Administrator
in such amounts and subject to such terms and conditions as determined by the
Administrator. At the time of grant, the Administrator shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. At the time of grant, the Administrator shall specify the maturity
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the Eligible Individual to whom the Award is granted. On the
maturity date, the Company shall, subject to Section 9.5(b), transfer to the
Participant one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit that is vested and scheduled to be distributed on such
date and not previously forfeited. The Administrator shall specify the purchase
price, if any, to be paid by the Participant to the Company for such shares of
Stock. Restricted Stock Units may also provide for settlement in cash, in the
discretion of the Administrator.
8.4    Other Incentive Awards. Any Eligible Individual selected by the
Administrator may be granted one or more Awards that provide Participants with
shares of Stock or the right to purchase shares of Stock or that have a value
derived from the value of, or an exercise or conversion privilege at a price
related to shares of Stock or a cash value, or that are otherwise payable in
shares of Stock or cash and which may be linked to the attainment of Performance
Goals that are established by the Administrator and relate to one or more of the
any one or more of the Performance Criteria or other specific performance goals
determined appropriate by the Administrator, in each case on a specified date or
dates or over any period or periods determined by the Administrator. In making
such determinations, the Administrator shall consider (among such other factors
as it deems relevant in light of the specific type of Award) the contributions,
responsibilities and other compensation of the particular Participant. Other
Incentive Awards may be paid in cash, Stock or other property, or a combination
thereof, as determined by the Administrator.
8.5    Term. Except as otherwise provided herein, the term of any Award of
Dividend Equivalents, Stock Payments, Restricted Stock Units or Other Incentive
Award shall be set by the Administrator in its discretion.
8.6    Exercise or Purchase Price. The Administrator may establish the exercise
or purchase price, if any, of any Award of any Stock Payments, Restricted Stock
Units or Other Incentive Awards; provided, however, that the value of the
consideration for any shares of Stock issued pursuant to such Awards shall not
be less than the par value of a share of Stock on the date of grant, unless
otherwise permitted by applicable state law.
ARTICLE 9
PROVISIONS APPLICABLE TO AWARDS
9.1    Payment. The Administrator shall determine the methods by which payments
by any Participant with respect to any Awards granted under the Plan shall be
made, including, without limitation: (a) cash or check, (b) shares of Stock
(including, in the case of payment of the exercise price of an Award, shares of
Stock issuable pursuant to the exercise of the Award) or shares of Stock held
for such period of time as may be required by the Administrator in order to
avoid adverse accounting consequences, in each case, having a Fair Market Value
on the date of delivery equal to the aggregate payments required, (c) delivery
of a written or electronic notice that the Participant has placed a market sell
order with a broker with





--------------------------------------------------------------------------------




respect to shares of Stock then issuable upon exercise or vesting of an Award,
and that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payments
required; provided, that payment of such proceeds is then made to the Company
upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator. The Administrator shall also determine the
methods by which shares of Stock shall be delivered or deemed to be delivered to
Participants. Notwithstanding any other provision of the Plan to the contrary,
no Participant who is a Director or an “executive officer” of the Company within
the meaning of Section 13(k) of the Exchange Act shall be permitted to make
payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment with a loan from the Company or
a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.
9.2    Tax Withholding. The Company or any Parent or Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company or such Parent or Subsidiary an amount sufficient to satisfy
federal, state, local and foreign taxes (including the Participant’s employment
tax obligations) required by law to be withheld with respect to any taxable
event concerning a Participant arising as a result of this Plan. The
Administrator may in its discretion and in satisfaction of the foregoing
requirement elect to have the Company or any Parent or Subsidiary, as
applicable, withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld (or allow the Participant to make such an election).
Notwithstanding any other provision of the Plan, the number of shares of Stock
which may be withheld (or which may be delivered or returned by the Participant)
in order to satisfy the Participant’s federal, state, local and foreign income
and payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of an Award shall be limited to the number of shares of Stock which have
a Fair Market Value on the date of withholding, delivery or return equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income or such higher rate as
may approved by the Administrator (which rates shall in no event exceed the
maximum individual statutory tax rate in the applicable jurisdiction at the time
of such withholding (or such other rate as may be required to avoid the
liability classification of the applicable award under generally accepted
accounting principles in the United States of America)); provided, however,
unless otherwise approved by the Administrator, to the extent such shares of
Stock were acquired by the Participant from the Company as compensation, the
shares of Stock must have been held for the minimum period required by
applicable accounting rules to avoid a charge to the Company’s earnings for
financial reporting purposes; provided, further, that the number of shares of
Stock withheld, delivered or returned shall be rounded up to the nearest whole
share sufficient to cover the applicable tax withholding obligation to the
extent rounding up to the nearest whole share does not result in the liability
classification of the applicable Award under generally accepted accounting
principles in the United States of America. The Administrator shall determine
the fair market value of the Stock, consistent with applicable provisions of the
Code, for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
shares of Stock to pay the exercise price or any tax withholding obligation.
9.3    Limits on Transfer.
(a)    Except as otherwise provided in Section 9.3(b):
(i)    No right or interest of a Participant in any Award may be sold, pledged,
assigned, or transferred in any manner other than by will or the laws of descent
and distribution or, subject to the consent of the Administrator, pursuant to a
DRO, unless and until such Award has been exercised, or the shares underlying
such Award have been issued, and all restrictions applicable to such shares have
lapsed;
(ii)    No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 9.3(a)(i); and





--------------------------------------------------------------------------------




(iii)    During the lifetime of the Participant, only the Participant may
exercise an Award (or any portion thereof) granted to him under the Plan, unless
it has been disposed of pursuant to a DRO; after the death of the Participant,
any exercisable portion of an Award may, prior to the time when such portion
becomes unexercisable under the Plan or the applicable Award Agreement, be
exercised by his personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.
(b)    Notwithstanding Section 9.3(a), the Administrator, in its sole
discretion, may determine to permit a Participant to transfer an Award other
than an Incentive Stock Option to any one or more Permitted Transferees, subject
to the following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than by will or the laws of descent and distribution; (ii) any Award which
is transferred to a Permitted Transferee shall continue to be subject to all the
terms and conditions of the Award as applicable to the original Participant
(other than the ability to further transfer the Award); and (iii) the
Participant and the Permitted Transferee shall execute any and all documents
requested by the Administrator, including, without limitation documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under applicable federal,
state and foreign securities laws and (C) evidence the transfer.
9.4    Beneficiaries. Notwithstanding Section 9.3(a), a Participant may, in the
manner determined by the Administrator, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written or electronic consent of the Participant’s spouse. If no beneficiary has
been designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Administrator prior to the Participant’s death.
9.5    Stock Certificates; Book Entry Procedures.
(a)    Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded. All Stock
certificates delivered pursuant to the Plan and all shares issued pursuant to
book-entry procedures are subject to any stop-transfer orders and other
restrictions as the Administrator deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The
Administrator may place legends on any Stock certificate or book-entry to
reference restrictions applicable to the Stock. In addition to the terms and
conditions provided herein, the Board may require that a Participant make such
reasonable covenants, agreements, and representations as the Board, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. The Administrator shall have the right to require any
Participant to comply with any timing or other restrictions with respect to the
settlement or exercise of any Award, including a window‑period limitation, as
may be imposed in the discretion of the Administrator.
(b)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by any applicable law, rule or
regulation, the Company shall not deliver to any Participant certificates
evidencing shares of Stock issued in connection with any Award and instead such
shares of Stock shall be recorded in the books of the Company (or, as
applicable, its transfer agent or stock plan administrator).
9.6    Paperless Administration. In the event that the Company establishes for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or





--------------------------------------------------------------------------------




interactive voice response, then the paperless documentation, granting or
exercise of Awards by a Participant may be permitted through the use of such an
automated system.
9.7    Forfeiture and Clawback Provisions. All Awards (including any proceeds,
gains or other economic benefit actually or constructively received by a
Participant upon any receipt or exercise of any Award or upon the receipt or
resale of any shares of Stock underlying the Award and any payments of a portion
of an incentive‑based bonus pool allocated to a Participant) shall be subject to
the provisions of any claw-back policy implemented by the Company, including,
without limitation, any claw-back policy adopted to comply with the requirements
of applicable laws, regulations or requirements, including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, whether or not such claw‑back policy was in
place at the time of grant of an Award, to the extent set forth in such
claw-back policy and/or in the applicable Award Agreement.
ARTICLE 10
CHANGES IN CAPITAL STRUCTURE
10.1    Adjustments.
(a)    In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation, distribution of Company assets to stockholders
(other than normal cash dividends), or any other corporate event affecting the
Stock or the share price of the Stock other than an Equity Restructuring, the
Administrator shall make equitable adjustments, if any, as the Administrator in
its discretion may deem appropriate to reflect such changes with respect to
(i) the aggregate number and type of shares of Stock that may be issued under
the Plan (including, but not limited to, adjustments of the limitation in
Section 3.1 and the limitation on the maximum number of shares of Stock that may
be issued pursuant to Incentive Stock Options under the Plan); (ii) the number
and type of shares of Stock subject to outstanding Awards; (iii) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (iv) the
grant or exercise price per share for any outstanding Awards under the Plan. Any
adjustment affecting an Award intended as Performance‑Based Compensation shall
be made consistent with the requirements of Section 162(m)(4)(c) of the Code
prior to its repeal unless otherwise determined by the Administrator.
(b)    In the event of any transaction or event described in Section 10.1(a) or
any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate (including without limitation any Change in Control), or of changes in
applicable laws, regulations or accounting principles, the Administrator, in its
sole discretion and on such terms and conditions as it deems appropriate, either
by amendment of the terms of any outstanding Awards or by action taken prior to
the occurrence of such transaction or event, is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
action is appropriate in order to prevent the dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:
(i)    To provide for either (A) termination of any such Award in exchange for
an amount of cash and/or other property, if any, equal to the amount that would
have been received upon the exercise of such Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 10.1(b) the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Participant’s rights, then
such Award may be terminated by the Company without payment) or (B) the
replacement of such Award with other rights or property selected by the
Administrator in its sole discretion; and
(ii)    To provide that such Award be assumed by the successor or survivor
entity, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor entity, or a parent or subsidiary thereof, with appropriate adjustments
as to the number and kind of shares and prices; and
(iii)    To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Restricted Stock or Restricted Stock Unit





--------------------------------------------------------------------------------




Awards and/or in the terms and conditions of (including the grant or exercise
price), and the criteria included in, outstanding options, rights and awards and
options, rights and awards which may be granted in the future; and
(iv)    To provide that such Award shall be exercisable or payable or fully
vested with respect to all shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Award Agreement; and
(v)    To provide that the Award cannot vest, be exercised or become payable
after such event.
(c)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 10.1(a) and 10.1(b):
(i)    (i) The number and type of securities subject to each outstanding Award
and the exercise price or grant price thereof, if applicable, will be
proportionately adjusted. The adjustments provided under this Section 10.1(c)(i)
shall be nondiscretionary and shall be final and binding on the affected
Participant and the Company.
(ii)    The Administrator shall make such proportionate adjustments, if any, as
the Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitation in Section 3.1 and the maximum number of shares of Stock that may be
issued pursuant to Incentive Stock Options under the Plan).
10.2    Acceleration Upon a Change in Control. Notwithstanding Section 10.1, and
except as may otherwise be provided in any applicable Award Agreement or other
written agreement entered into between the Company, a Parent, a Subsidiary, or
other Company affiliate and a Participant, if a Change in Control occurs and a
Participant’s Awards are not continued, converted, assumed, or replaced by
(i) the Company or a Parent or Subsidiary of the Company, or (ii) a Successor
Entity, then immediately prior to the Change in Control such Awards shall become
fully exercisable and/or payable, as applicable, and all forfeiture, repurchase
and other restrictions on such Awards shall lapse. Upon, or in anticipation of,
a Change in Control, the Administrator may cause any and all Awards outstanding
hereunder to terminate at a specific time in the future, including but not
limited to the date of such Change in Control, and shall give each Participant
the right to exercise such Awards during a period of time as the Administrator,
in its sole and absolute discretion, shall determine.
10.3    Certain Limitations on Adjustments. With respect to Awards which are
intended to qualify as Performance-Based Compensation, no adjustment or action
described in this Article 10 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause such Award
to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Article 10 or in any other provision of the Plan shall
be authorized to the extent that such adjustment or action would cause the Plan
to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment or
action shall be authorized with respect to any Award to the extent such
adjustment or action would result in short-swing profits liability under Section
16 or violate the exemptive conditions of Rule 16b‑3 unless the Administrator
determines that the Award is not to comply with such exemptive conditions.
10.4    No Other Rights. Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or pursuant to action of the
Administrator under the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to an Award or the grant or exercise price of
any Award.
10.5    Restrictions on Exercise. In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock including any Equity Restructuring, for reasons of
administrative convenience, the Company in its sole discretion may refuse to
permit the exercise of any Award during a period of 30 days prior to the
consummation of any such transaction.





--------------------------------------------------------------------------------




ARTICLE 11
ADMINISTRATION
11.1    Administrator. The “Administrator” of the Plan shall be a Committee of
the Board, which shall consist solely of two or more members of the Board each
of whom is an Independent Director and a Non-Employee Director; provided that
any action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 11.1 or
otherwise provided in any charter of the Committee. Additionally, to the extent
required by applicable law, each of the individuals constituting the Committee
(or another committee or subcommittee of the Board assuming the functions of the
Committee under the Plan) shall be an “independent director” under the rules of
any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded. Notwithstanding the foregoing: (a) the full Board,
acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to all Awards granted to Independent
Directors and for purposes of such Awards the term “Administrator” as used in
this Plan shall be deemed to refer to the Board and (b) the Board or the
Committee may delegate its authority hereunder to the extent permitted by
Section 11.5. In addition, in its sole discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Administrator
under the Plan except with respect to matters which are required to be
determined in the sole discretion of the Committee under Rule 16b‑3 of the
Exchange Act, or any regulations or rules issued thereunder. Except as may
otherwise be provided in any charter of the Committee, appointment of Committee
members shall be effective upon acceptance of appointment; Committee members may
resign at any time by delivering written notice to the Board; and vacancies in
the Committee may only be filled by the Board. Should any Awards made under the
Plan prior to November 2, 2017, be intended to qualify as Performance-Based
Compensation within the meaning of Section 162(m)(4)(C) of the Code prior to its
repeal, then all such determinations regarding such Awards will be made solely
by a Committee comprised solely of two of more “outside directors” within the
meaning of Section 162(m) of the Code.
11.2    Action by the Administrator. Unless otherwise established by the Board
or in any charter of the Company or the Committee, a majority of the
Administrator shall constitute a quorum and the acts of a majority of the
members present at any meeting at which a quorum is present, and acts approved
in writing by a majority of the Administrator in lieu of a meeting, shall be
deemed the acts of the Administrator. Each member of the Administrator is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or of
any Parent or Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company or any Parent or Subsidiary to assist in the
administration of the Plan.
11.3    Authority of Administrator. Subject to any specific designation in the
Plan, including Section 13.1, the Administrator has the exclusive power,
authority and discretion to:
(a)    Designate Eligible Individuals to receive Awards;
(b)    Determine the type or types of Awards to be granted to each Participant;
(c)    Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;
(d)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Award, any schedule for
lapse of forfeiture restrictions or restrictions on the exercisability of an
Award, and accelerations or waivers thereof, any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Administrator in its sole discretion determines;
(e)    Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Participant;





--------------------------------------------------------------------------------




(g)    Decide all other matters that must be determined in connection with an
Award;
(h)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(i)    Interpret the terms of, and any matter arising pursuant to, the Plan or
any Award Agreement; and
(j)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Administrator deems necessary or advisable to administer
the Plan.
11.4    Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.
11.5    Delegation of Authority. To the extent permitted by applicable law, the
Board or the Committee may from time to time delegate to a committee of one or
more members of the Board or one or more officers of the Company the authority
to grant or amend Awards to Participants other than (a) Employees who are
subject to Section 16 of the Exchange Act or (b) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder. Any delegation hereunder shall be subject to the restrictions and
limits that the Board or the Committee specifies at the time of such delegation,
and the Board or the Committee may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 11.5 shall serve in such capacity at the pleasure of the
Board or the Committee.
11.6    Prohibition on Repricing. Subject to Section 10.1, the Administrator
shall not, without the approval of the stockholders of the Company, (a)
authorize the amendment of any outstanding Option or Stock Appreciation Right to
reduce its price per share, or (b) cancel any Option or Stock Appreciation Right
in exchange for cash or another Award when the Option or Stock Appreciation
Right price per share exceeds the Fair Market Value of the underlying shares of
Stock. Subject to Section 10.1, the Administrator shall have the authority,
without the approval of the stockholders of the Company, to amend any
outstanding Award to increase the price per share or to cancel and replace an
Award with the grant of an Award having a price per share that is greater than
or equal to the price per share of the original Award.
ARTICLE 12
EFFECTIVE AND EXPIRATION DATE
12.1    Effective Date. This amended and restated Plan, as amended, shall be
effective on the date it is approved by the stockholders of the Company (the
“Restatement Effective Date”).
12.2    Expiration Date. The Plan will expire on, and no Award may be granted
pursuant to the Plan on or after, the tenth anniversary of the date this amended
and restated Plan was initially approved by the Board (the “Expiration Date”).
Any Awards that are outstanding on the Expiration Date shall remain in force
according to the terms of the Plan and the applicable Award Agreement.
12.3    Approval of Plan by Stockholders. This amended and restated Plan will be
submitted for the approval of the Company’s stockholders within twelve
(12) months after the date of the Board’s initial adoption of this amended and
restated Plan. If this amended and restated Plan is not approved by the
Company’s stockholders, it will not become effective and the Prior 2010 Plan
will continue in full force and effect in accordance with its terms. Upon the
approval of the Plan by the Company’s stockholders, any awards outstanding under
the Prior 2010 Plan as of the date of such approval shall remain outstanding
and, if applicable, exercisable pursuant to the terms of such individual grants.
ARTICLE 13
AMENDMENT, MODIFICATION, AND TERMINATION





--------------------------------------------------------------------------------




13.1    Amendment, Modification, And Termination. The Committee or Board may
terminate, amend or modify the Plan at any time and from time to time; provided,
however, that (a) to the extent necessary and desirable to comply with any
applicable law, regulation, or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required, and (b) stockholder approval shall be required for any amendment to
the Plan that increases the number of shares of Stock available under the Plan
or to take any action prohibited under Section 11.6.
13.2    Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.
ARTICLE 14
GENERAL PROVISIONS
14.1    No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Participants
or any other persons uniformly.
14.2    No Stockholders Rights. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
shares of Stock covered by any Award until the Participant becomes the record
owner of such shares of Stock.
14.3    No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Parent or Subsidiary to terminate any Participant’s employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Parent or Subsidiary.
14.4    Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Parent or Subsidiary.
14.5    Indemnification. To the extent allowable pursuant to applicable law,
each member of the Administrator or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.
14.6    Relationship to Other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Parent or Subsidiary except to the extent otherwise
expressly provided in writing in such other plan or an agreement thereunder.
14.7    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
14.8    Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.





--------------------------------------------------------------------------------




14.9    Fractional Shares. No fractional shares of Stock shall be issued and the
Administrator shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares of Stock or whether such fractional shares of Stock
shall be eliminated by rounding up or down as appropriate.
14.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
14.11    Government and Other Regulations. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act any of the shares of Stock paid pursuant to the Plan. If the
shares of Stock paid pursuant to the Plan may in certain circumstances be exempt
from registration pursuant to the Securities Act, the Company may restrict the
transfer of such shares of Stock in such manner as it deems advisable to ensure
the availability of any such exemption.
14.12    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the adoption of the Plan. Notwithstanding any
provision of the Plan to the contrary, in the event that following the adoption
of the Plan the Administrator determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the adoption of the
Plan), the Administrator may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.
14.13    Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California, without
regard to the conflicts of law principles thereof.
14.14    Provisions Applicable to Certain Performance-Based Awards.
Notwithstanding any other provision of the Plan or any Award, with respect to
any Award which is intended to continue to qualify as Performance-Based
Compensation (as described in Section 162(m)(4)(C) of the Code prior to its
repeal) pursuant to the transition relief rules in the Tax Cuts and Jobs Act of
2017, to the extent any of the provisions of the Plan or any Award (or any
amendments hereto pursuant to this amendment and restatement of the Plan) would
cause such Awards to fail to so qualify, any such provisions shall not apply to
such Awards to the extent necessary to ensure the such Awards continue to so
qualify. In addition, any Award which is intended to continue to qualify as
Performance-Based Compensation (as described in Section 162(m)(4)(C) of the Code
prior to its repeal) pursuant to the transition relief rules in the Tax Cuts and
Jobs Act of 2017 shall be subject to any additional limitations as the
Administrator determines necessary for such Award to continue to so qualify. To
the extent permitted by applicable law, the Plan and any such Awards shall be
deemed amended to the extent necessary to conform to such requirements.





